DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,617,488 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-13, 16-17, 21-22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US 2008/0160473), herein known as Li ‘473 in view of Keddington et al (US 2012/0009542).
Regarding claim 1, Li ‘473 discloses a device for removing an appliance from a patient (par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2 being a combination tool 10) comprising: 
a shaft (middle region 32), said shaft (32) being adapted for affixation at one end to a handle (seating portion pointed out as 16, which is on a proximal end of the tool 10, is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated, member and replacement with a handle portion to allow a user a better grip when using the removal device) and 
a hook (J shaped member 28), said hook (28) being affixed at one end to a second end of said shaft (where the hook 28 is located on the distal end 14 of the tool 10), said hook (28) at a second end (14) having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line, wherein said horizontal line is perpendicular to the axis of said shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees), 
whereby said device is adapted for a user employing said device to engage said appliance in said patient using said handle, and said device is adapted to remove said appliance therefrom (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Li ‘473 fails to disclose said handle is configured into a T-bar shape and having at least one finger grip, and using said at least one finger grip in addition with said handle to adapt the device for a user employing said device to engage said appliance in said patient. 
However, Keddington teaches a T-bar shaped handle (tool 400c with handle 408, seen in figure 4) among other handle configurations.
As both Li ‘473 and Keddington disclose devices used for the removal of dental appliances with handles (par 29 of Li ‘473 and figure 4 of Keddington), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention to substitute the disclosed and non-specific handle of Li ‘473 with the T bar shaped handle of Keddington to achieve the predictable results of providing a good grip for the device (par 59 of Keddington).
Additionally, Keddington teaches modifying a handle (408) to include at least one finger grips(small ridges of handle 408 disclosed in par 59) for use in the removal of an appliance by said user (par 59 discloses the handle being held by a user when using the tool 400A-D and par 64 discloses the use of the tool to engage with a denture to enable removal) for the purpose of facilitating a better grip of the tool (par 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle of Li ‘473 to comprises at least one finger grip for use in the removal of said appliance by said user as disclosed by Keddington for the purpose of facilitating a better grip of the tool.
Regarding claim 2, Li ‘473 further discloses wherein said handle (16) is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 31 discloses the seating member being made of rubber).
Regarding claim 3, Li ‘473/Keddington disclose the claimed invention as set forth above in claim 1. Keddington further teaches modifying a handle (408) to include a plurality of finger grips (small ridges of handle 408 disclosed in par 59) for use in the removal of an appliance by said user (par 59 discloses the handle being held by a user when using the tool 400A-D and par 64 discloses the use of the tool to engage with a denture to enable removal), for the reasons set forth above. 
Regarding claim 5, Li ‘473 further discloses said shaft is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 37 discloses the tool 10 being constructed from a plurality of materials such as rubber, rubberized plastic or biocompatible thermoplastic).
Regarding claim 9, Li ‘473 further discloses said shaft (32) has a linear configuration (see figure 6, where the middle region 32 has a linear configuration in profile).
Regarding claim 10, Li ‘473 further discloses said shaft (32) has a curved configuration (see figure 6, where buttress portion 40 is curved).
Regarding claim 11, Li ‘473 further discloses said shaft (32) has a tapering portion (see figures 4-5 show the shaft 32 tapering towards the distal end 14).
Regarding claim 12, Li ‘473 further discloses said handle (16) and said shaft (32) are integral (see figure 2-6).
Regarding claim 13, Li ‘473 further discloses said hook (28) is composed of a material selected from the group consisting of stainless steel, plastic material and rubber (par 38 discloses the material of the J shaped member being made of a rigid plastic material such as polypropylene).
Regarding claim 16, Li ‘473 further discloses said tip portion (38/34) is at an angle of about 45- 100 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).

Regarding claim 17, Li ‘473 further discloses said tip portion (38/34) is at an angle of about 70- 90 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 21, Li ‘473 further discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the title).
Regarding claim 22, Li ‘473 discloses kit for removing an appliance from a patient (see figures 2-6; and par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2) comprising: 
at least one shaft (middle region 32), said at least one shaft (23) capable of being affixed to at least one handle at one end thereof (seating portion pointed out as 16, which is on a proximal end of the tool 10, is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device), and 
at least one hook (J shaped member 28), said at least one hook (28)  capable of being affixed at one end to a second end of said at least one shaft (where the hook 28 is located on the distal end 14 of the tool 10), said at least one hook (28) at a second end (14) having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line, wherein said horizontal line is perpendicular to the axis of said at least one shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees), 
said at least one handle, said at least one shaft and said at least one hook, upon assembly, forming a device (a combination tool 10), 
whereby said device is adapted for a user employing said device to engage said appliance in said patient using said handle, and said device is adapted to remove said appliance therefrom (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Li ‘473 fails to disclose said handle is configured into a T-bar shape and having at least one finger grip, and using said at least one finger grip in addition with said handle to adapt the device for a user employing said device to engage said appliance in said patient. 
However, Keddington teaches a T-bar shaped handle (tool 400c with handle 408, seen in figure 4) among other handle configurations.
As both Li ‘473 and Keddington disclose devices used for the removal of dental appliances with handles (par 29 of Li ‘473 and figure 4 of Keddington), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention to substitute the disclosed and non-specific handle of Li ‘473 with the T bar shaped handle of Keddington to achieve the predictable results of providing a good grip for the device (par 59 of Keddington).
Additionally, Keddington teaches modifying a handle (408) to include at least one finger grips(small ridges of handle 408 disclosed in par 59) for use in the removal of an appliance by said user (par 59 discloses the handle being held by a user when using the tool 400A-D and par 64 discloses the use of the tool to engage with a denture to enable removal) for the purpose of facilitating a better grip of the tool (par 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle of Li ‘473 to comprises at least one finger grip for use in the removal of said appliance by said user as disclosed by Keddington for the purpose of facilitating a better grip of the tool.
Regarding claim 24, Li ‘473 further discloses said tip portion (38/34) is at an angle of about 45- 100 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 25, Li ‘473 further discloses said tip portion (38/34) is at an angle of about 70- 90 degrees from said horizontal line (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees).
Regarding claim 26, Li ‘473 further discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the title).
Regarding claim 27, Li ‘473 discloses a device for removing an appliance from a patient (par 23 discloses the invention being an appliance removal tool and par 32 which discloses the removal of appliances 2 being a combination tool 10) comprising: 
a handle portion (seating portion pointed out as 16, which is on a proximal end of the tool 10, is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device), said handle portion (16) adapted for a user to securely grab said device by said handle portion (par 29 and 32 disclose the seated portion either being used as a handle to allow the user to grasp the tool for using a removal device), 
a shaft (middle region 32), said shaft (32) being adapted for affixation at one end thereof to said handle portion (seating portion pointed out as 16, which is on a proximal end of the tool 10, is disclosed as being able to be used as a handle in par 25, and par 29 discloses the omission of the seated member and replacement with a handle portion to allow a user a better grip when using the removal device); and 
a hook (J shaped member 28), said hook (28) being adapted for affixation at one end thereof to a second end of said shaft (where the hook 28 is located on the distal end 14 of the tool 10), said hook (28) at a second end (14) thereof having a tip portion (rounded edge 38/tapered surface 34) adapted to secure to said appliance (par 34 discloses the tapered surface 34 being slid between the appliance 2 and teeth 4 and par 36 discloses the rounded edge 38 being slid between the appliance 2 and teeth 4), 
said tip portion (38/34) at an angle of about 30-110 degrees from a horizontal line, wherein said horizontal line is perpendicular to the axis of said shaft (where the tip 34 is at an angle beta of about 20 degrees from the vertical axis along the shaft 32, the angle with regard to a horizontal line perpendicular to the shaft axis would be 70 degrees), 
whereby said device is adapted for said user employing said handle portion to engage said appliance in said patient, and to remove said appliance from said patient (par 5 discloses the tool being used to remove a dental appliance from a patient’s mouth).
Li ‘473 fails to disclose said handle is configured into a T-bar shape and having at least one finger grip, and using said at least one finger grip in addition with said handle to adapt the device for a user employing said device to engage said appliance in said patient. 
However, Keddington teaches a T-bar shaped handle (tool 400c with handle 408, seen in figure 4) among other handle configurations.
As both Li ‘473 and Keddington disclose devices used for the removal of dental appliances with handles (par 29 of Li ‘473 and figure 4 of Keddington), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the claimed invention to substitute the disclosed and non-specific handle of Li ‘473 with the T bar shaped handle of Keddington to achieve the predictable results of providing a good grip for the device (par 59 of Keddington).
Additionally, Keddington teaches modifying a handle (408) to include at least one finger grips(small ridges of handle 408 disclosed in par 59) for use in the removal of an appliance by said user (par 59 discloses the handle being held by a user when using the tool 400A-D and par 64 discloses the use of the tool to engage with a denture to enable removal) for the purpose of facilitating a better grip of the tool (par 59).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle of Li ‘473 to comprises at least one finger grip for use in the removal of said appliance by said user as disclosed by Keddington for the purpose of facilitating a better grip of the tool.
Regarding claim 28, Li ‘473 further discloses said appliance is selected from the group consisting of full dentures, partial dentures, aligners, dental apparatuses, orthodontic devices, hip prostheses, and body part replacements (dental shell appliance as disclosed in par 6-7 and aligner as recited in the title).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li ‘437 in view of Keddington et al as applied to claim 1 above, and further in view of Pankratz (US 3,686,756).
Regarding claim 6, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, but fails to disclose said shaft connects to said handle by threaded screw connectivity.
However, Pankratz teaches a shaft (rod 14) connected to a handle (first and second grips 12/13 pointed out as 11) by a threaded screw connectivity (threaded connection 21, col 2, lines 20-24) for the purpose of allowing limited rotational adjustment about the axis of the shaft without removal from the handle (col 2, lines 20-24).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473/Keddington to have the shaft connects to said handle by threaded screw connectivity as disclosed by Pankratz for the purpose of allowing limited rotational adjustment about the axis of the shaft without removal from the handle.
Claims 7-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable Li ‘473 in view of Keddington et al as applied to claim 1 above, and further in view of Li (US 2011/0060376), herein known as Li ‘376.
Regarding claim 7, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, and discloses the handle and shaft being connected as seen in figure 2, but fails to disclose said shaft connects to said handle by adhesion.

However, Li ‘376 teaches attachment between a shaft (102) and a component (such as stop member 110) by adhesion (par 61 discloses the attachment between the shaft and sopping member by glue as well as other known methods of attachment).
As such, it would have been obvious to one of ordinary skill in the art, at the time of invention to have the handle and shaft of Li ‘473/Keddington to be connected by adhesive, as one of the obvious to try connections disclosed by Li ‘376 with a reasonable expectation of success.
Regarding claim 8, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, but fails to disclose said shaft comprises at least two components and at least one spring connecting said at least two components, wherein said at least one spring, upon activation, provides a force on said another device.
However, Li ‘376 teaches a shaft (1002) comprises at least two components (first and second detachable sections 1012 and 1014) and at least one spring (1018) connecting said at least two components (see figures 1OA-B), wherein said at least one spring, upon activation, provides a force (par 113 discloses the compression of the spring with the engaging member).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the shaft Li ‘473/Keddington to be at least two components and at least one spring connecting said at least two components, wherein said at least one spring, upon activation, provides a force on said another device as disclosed by Li ‘376 for the purpose of providing increased pressure on the appliance for removal.
Regarding claim 15, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, and further discloses the hook connected to the shaft, but fails to disclose said hook connects to said shaft by adhesion.

However, Li ‘376 teaches attachment between a shaft (102) and a component (such as stop member 110) by adhesion (par 61 discloses the attachment between the shaft and sopping member by glue as well as other known methods of attachment).
As such, it would have been obvious to one of ordinary skill in the art, at the time of invention to have the hook and shaft of Li ‘473/Keddington to be connected by adhesive, as one of the obvious to try connections disclosed by Li ‘376 with a reasonable expectation of success.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Li ‘473 in view of Keddington et al as applied to claim 1 above, and further in view of Carfagni (US 2,776,490).
Regarding claim 14, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, but fails to disclose said hook connects to said shaft by threaded screw connectivity.
However, Carfagni teaches a hook (attachment tip 24) connects to said shaft (shank 10) by threaded screw connectivity (via the externally threaded extension 26, see col 1, lines 62-66) for the purpose of attaching and detaching the hook from the shaft (col 1, lines 68-72).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Li ‘473/Keddington to have said hook connects to said shaft by threaded screw connectivity as taught by Carfagni for the purpose of attaching and detaching the hook from the shaft when a replacement is required.

Claim 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li ‘473 in view of Keddington et al as applied to claims 1 and 22 above, and further in view of Lukase et al (US 5,378,151).
Regarding claim 18, Li ‘473/Keddington discloses the claimed invention as set forth above in claim 1, but fails to disclose a rubber tip portion, said rubber tip portion covering at least a portion of said hook.
However, Lukase teaches a rubber tip portion (sleeve 90 which is made of rubber, see col 5, lines 11-20), said rubber tip portion (90) covering at least a portion of a hook (foot 40) for the purpose of minimizing damage to the dental prosthetic device (col 4, lines 25-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473/Keddington to have a rubber tip portion, said rubber tip portion covering at least a portion of said hook as disclosed by Lukase for the purpose of minimizing damage to the dental prosthetic device.
Regarding claim 19, Li ‘473/Keddington/Lukase disclose the claimed invention as set forth above in claim 18. Lukase further teaches said rubber tip portion (90) covers a portion of said hook (see figure 2), for the reason set forth above.
Regarding claim 23, Li ‘473/Keddington disclose the claimed invention as set forth above in claim 23, but fails to disclose at least one rubber tip, said at least one rubber tip covering said at least one hook when inserting into said patient.
Lukase teaches a rubber tip portion (sleeve 90 which is made of rubber, see col 5, lines 11-20), said rubber tip portion (90) covering at least a portion of a hook (foot 40) for the purpose of minimizing damage to the dental prosthetic device (col 4, lines 25-27).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473/Keddington to have a rubber tip portion, said rubber tip portion covering at least a portion of said hook as disclosed by Lukase for the purpose of minimizing damage to the dental prosthetic device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable Li ‘473 in view of Keddington et al and Lukase et al as applied to claim 19 above, and further in view of Moritz (US 2010/0281621).
Regarding claim 20, Li ‘473/Keddington/Lukase disclose the claimed invention as set forth above in claim 19, but fails to disclose the rubber tip portion covering a portion of said shaft.
Moritz teaches a rubber sleeve covering the shaft of a tool for the purpose of providing an improved ergonomic gripping surface for usage (par 23).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li ‘473/Keddington/Lukase to have the rubber tip portion cover a portion of the shaft as disclosed by Moritz for the purpose of providing an improved ergonomic gripping surface for usage.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
On pages 9-10 of applicant’s REMARKS, applicant argues in summary that the tool disclosed by Li ‘473 is a combination tool which is capable of both seating and unseating an appliance. Applicant further states that the appliance is only suitable for an Invisalign product and that the seating member 16, is not sufficient for use as a handle, despite the disclosed language of paragraphs 25 and 28 of Li ‘473. The examiner disagrees.
As stated in paragraph 29 and set forth above, the seating member 16 can not only be used as a handle, but Li ‘473 further discloses the omission and replacement of the seating member 16 with a handle portion, which “allows a user to grasp the tool for using a removal device located on an opposite end”. In summary, Li ‘473 discloses a handle portion and the use of the seating member 16 as a handle sufficiently to render the disclosure of the handle in the claim obvious and the argument of applicant is not persuasive. 
In response to applicant’s argument that the device of Li’ 473 is only suitable for Invisalign, the examiner references the title of the prior art Lee which is “Dental Aligner Seating and Removal Tool and Method of Use” and the disclosure of par 6 which states “a tool for removing a dental shell appliance from the teeth of a user”. Furthermore, applicant’s specification discloses the removal tool can be used with an aligner specifically an “Invisalign” in par 26, the independent claims broadly recites an “appliance” which a dental shell/aligner is considered, and dependent claims 21and 28 positively recite narrowed example including an aligner or orthodontic device. In summary, the examiner is not persuaded by the applicant’s argument that the device of Li ‘473 is not an effective removal tool for a dental appliance. 
On pages 10-13 of applicant’s REMARKS, applicant argues in summary that Li ‘473 fails to disclose a hook and tip portion, and that the J-shaped member lacks both of these components citing par 35 as support for this. Applicant further argues that Li ‘473 “lends itself to the softer materials” and could not be made of the rigid material of the claimed or instant invention. The examiner disagrees. 
For clarification, the examiner points to the definition of a “hook” which is according to Merriam-Webster (attached) “a curved or bent device for catching holding or pulling”. Li ‘473 discloses “a hook shaped portion” in the claim 18 and “a J-shaped hook member” in par 23. The invention of Li ‘473 clearly shows a hook both by its own disclosure and by the provided definition in view of the drawings in Li ‘473. As recited in the rejection above, “a hook (J shaped member 28), said hook (28) being affixed at one end to a second end of said shaft (where the hook 28 is located on the distal end 14 of the tool 10), said hook (28) at a second end (14) having a tip portion (rounded edge 38/tapered surface 34)”. Furthermore, applicant’s citation in par 35 references the end portion 30, which is not considered the tip in the rejection.  In summary, the examiner sets forth that Li ‘473 clearly discloses a hook as recited in the independent claims and the argument of the applicant is not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a hard or rigid material for the entire device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Li ‘473 discloses in par 37 the tool 10, can be made from a plurality of materials, and provides examples which include a rigid skeleton of the entire device or the J-shaped distal end being made of a rigid material. In summary, it is unclear how applicant surmises that the invention of Li’473 is unsuitable disclosure to the claimed invention due to the exclusive need for a softer material and this argument of the applicant is not persuasive.
On pages 15-16 of applicant’s REMARKS, applicant argues in summary that the secondary reference Keddington is not suitable for application as prior art because it is “also made of a soft material so as to engage but not damage the appliance” and does not have a tip or hook portion. The applicant argues that modification to Li ‘473 by Keddington would change the invention of Li ‘473 in a manner which would make it unsuitable for its intended use. Applicant also argues that Keddington and Li ‘473 although both are used for the removal of appliances, do so in such different ways that make “the combination thereof dubious”. The examiner disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the use of a hard or rigid material for handle or any specific component of the device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, Keddington discloses the use of a combination of materials, such as a rigid and strong material on the shaft as set forth in par 59. In summary, it is unclear how applicant surmises that the invention of Li’473 is unsuitable disclosure to the claimed invention due to the exclusive need for a softer material and this argument of the applicant is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant discloses that Keddington fails to disclose a hook and tip portion, however the disclosure of Keddington is used to teach the gripping portion and the T-shaped handle as a known alternative to the handle of Li ‘473. Applicant fails to address the combination by referencing the content of the rejection, and as such the argument is not persuasive. 
In response to applicant's argument that the disclosures of Li ‘473 and Keddington are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Li ‘473 and Keddington disclose devices with handles which are used to remove a dental appliance from the mouth of a patient. The rejection in summary modifies and replaces the handle of Li ‘473 with the T-shaped and finger gripped handle as disclosed by Keddington. The references are both within the same field of endeavor and are Keddington solves a problem which is relevant to prior art Li ‘473. 
In response to applicant's argument that Keddington and Li ‘473 do not provide sufficient disclosure to read on the claimed invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772